DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,429,670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see remarks, filed May 31, 2022, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Dai (and To) failing to disclose or teach the for the plurality of isolated optic features each having a focal point off axis relative to a focus of the optic zone, the examiner is unpersuaded.  Applicant indicated that this feature is regarding “non-coaxial light” (see instant application figure 12 & paragraph [0058]) interacting with the optical features around the central optical zone.  Particularly, the claim have been amended to indicate that non-coaxial light is defocused by the optical features.  The examiner agrees that Dia does not discuss defocusing of non-coaxial light.  However, the structure disclosed by Dia figure 5 including concave features (6) around a central optical zone (2).  Given Dai’s structure of the concave features (6), they would necessarily interact with non-coaxial light the same way as claimed.  Thus, this would be an inherent physical property of Dia’s structure.  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.  Since it has been held that “[t]here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  See MPEP 2112.

Allowable Subject Matter
The indicated allowability of claims 80, 84, 92-95 and 98 is withdrawn in view of the newly discovered references to Battis and Marshall.  Rejections based on the newly cited references follow.  Since the examiner has found that the new limitation in independent claim 76 is an inherent physical property, as set forth above, there is no apparent substantive change to the scope of these claims.  Accordingly, this rejection is made non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 76-79, 81, 85, 90-91, 96-97 and 99-103 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dai US Patent Application Publication 2015/0160477, of record.
Regarding claim 76 Dai discloses an ocular lens (title e.g. figures 4 & 5) comprising: a lens body (e.g. large unit convex lens 1), the lens body including an optic zone (e.g. small unit concave lens 2) shaped to direct central light towards a central focal point of a central region of a retina of an eye (e.g. figure 9 central view region 03) when disposed relative to the eye (inter alia abstract & paragraph [0030] “small single lens corresponding to the central view region may generate focus or small defocus to satisfy visual need”); and a plurality of isolated optic features (e.g. figure 4 subunit concave lens 4 in combination w/ paragraph [0022] “one ring or a plurality of rings” or figure 5 plurality of subunit concave lenses 6) formed on the lens body outside the optic zone (see figures 4 & 5) that direct peripheral light into the eye away from the central region of the retina when the lens body is disposed relative to the eye (paragraph [0015] “subunit concave lens capable of generating medium defocus” and paragraphs [0016-19 & 0030-33] discusses light to peripheral region being defocused); wherein the plurality of isolated optic features further cause the peripheral light directed away from the central region of the retina (inherent given the structure of 4 and/or 6) and each of the plurality of isolated optic features have a focal point in front of the retina (inherent since the 4 and/or 6 are concave and would have focal points in front of the eye, which includes the retina) and are each off axis relative to a focus of the optic zone (inherent given the structure).
Regarding claim 77 Dai discloses the ocular lens of claim 76, as set forth above.  Regarding wherein the plurality of isolated optic features are printed features – this is a product by process limitation.  It has been held that the presence of process limitations in a product claim, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product.  In re Stephens 135 USPQ 656 (CCPA 1965).  Furthermore, the patentability of a product does not depend upon its method of production.  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed Cir 1985).  See MPEP 2113.
Regarding claim 78 Dai discloses the ocular lens of claim 76, as set forth above.  Dai further discloses wherein the plurality of isolated optic features are formed on an anterior surface of the lens body (see figure 5).
Regarding claim 79 Dai discloses the ocular lens of claim 76, as set forth above.  Dai further discloses wherein each of the plurality of isolated optic features have different focal points (implicit given the structure of 1 and 4 and/or 6).
Regarding claim 81 Dai discloses the ocular lens of claim 76, as set forth above.  Dai further discloses wherein the ocular lens comprises one of a contact lens, a soft contact lens, or a rigid gas permeable contact lens (paragraph [0025] “… aforesaid multi-element lens for controlling defocus and eye diopter, wherein it is used in a … contact lens”).
Regarding claim 85 Dai discloses the ocular lens of claim 76, as set forth above.  Dai further discloses wherein the plurality of isolated optic features are each free from the central light passing through the optic zone (inherent given the geometry seen in figures 4 & 5), where the optic zone is centered in the ocular lens and the optic zone does not include the plurality of isolated optic features (see figures 4 & 5).
Regarding claim 90 Dai discloses the ocular lens of claim 76, as set forth above.  Dai further discloses wherein the plurality of isolated optic features (e.g. 6) each comprise one of a semi-spherical, a Fresnel type, or a hexagonal optic feature (implicit that the concave subunits 6 seen in figure 5 would be semispherical).
Regarding claim 91 Dai discloses the ocular lens of claim 90, as set forth above.  Dai further discloses wherein at least a subset of the plurality of isolated optic features (e.g. 4 and/or 6) are independently tuned to focus light towards different portions of the retina when disposed relative to the eye (paragraph [0015] “subunit concave lens capable of generating medium defocus” and paragraphs [0016-19 & 0030-33] discusses light to peripheral region being defocused).
Regarding claim 96 Dai discloses the ocular lens of claim 76, as set forth above.  Dai further discloses wherein a field of curvature of the ocular lens is unaffected by the plurality of isolated optic features (inherent since concave lenses would not affect the overall curvature of the lens).
Regarding claim 97 Dai discloses the ocular lens of claim 76, as set forth above.  Dai further discloses wherein the each of the plurality of isolated optic features comprise a lenslet (e.g. 6).
Regarding claim 99 Dai discloses the ocular lens of claim 97, as set forth above.  Dai further discloses wherein the lenset (e.g. 6) comprises a semi-spherical lenslet (implicit that the concave subunits 6 would be semispherical).
Regarding claims 100-103, the limitations of claims 100-103 are the same as the limitations of claims 83, 90-91 and 79, respectively and claims 100-103 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 104-106 and 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Dai US Patent Application Publication 2015/0160477, of record, in view of To et al. US Patent Application Publication 2006/0082729, of record.
Regarding claim 104 Dai discloses an ocular lens (title e.g. figure 5) comprising: a lens body (e.g. large unit convex lens 1), the lens body including an optic zone (e.g. small unit concave lens 2) shaped to direct central light towards a central focal point of a central region of a retina of an eye (e.g. figure 9 central view region 03) when disposed relative to the eye (inter alia abstract & paragraph [0030] “small single lens corresponding to the central view region may generate focus or small defocus to satisfy visual need”); and a plurality of geometrically isolated optic features (e.g. plurality of subunit concave lenses 6) formed on the lens body outside the optic zone (see figure 5) that direct peripheral light into the eye away from the central region of the retina when the lens body is disposed relative to the eye (paragraph [0015] “subunit concave lens capable of generating medium defocus” and paragraphs [0016-19 & 0030-33] discusses light to peripheral region being defocused); wherein the plurality of isolated optic features further cause the peripheral light directed away from the central region of the retina (inherent given the structure of 6) and each of the plurality of isolated optic features have a focal point in front of the retina (inherent since 6 is concave and would have focal points in front of the eye, which includes the retina) and are each off axis relative to a focus of the optic zone (inherent given the structure).
Dai does not disclose the plurality of geometrically isolated optic features are protruding.
To teaches a lens (e.g. figure 9 paragraph [0047]) with a primary central refractive power focusing a sharp image (e.g. 92) onto the central portion of the retina and a secondary peripheral refractive power to introduce myopic defocus, focusing images (e.g. 94) at points in front of the peripheral retina and that defocusing regions may be created by a plurality of geometrically isolated optic features (see figures 4a-5a concentric Fresnel lenses 42) and further teaches the geometrically isolated optic features are protruding for the purpose of defocusing the peripheral to slow, stop or reverse myopia (paragraph [0047-48]).  Further there are a limited number of ways to have a plurality of geometrically isolated optic features defocusing images, by having different indices or by having the shape being concave or convex, i.e. protruding.  It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the plurality of geometrically isolated optic features which defocus images in the ocular lens as disclosed by Dai for the purpose of defocusing the peripheral to slow, stop or reverse myopia to protrude (instead of being concave) as taught by To since there are a limited number of ways to have a plurality of geometrically isolated optic features defocusing images and it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp.
Regarding claim 105 the combination of Dai and To discloses the ocular lens of claim 104, as set forth above.  Dai further discloses wherein the plurality of isolated optic features are configured to direct the peripheral light into a peripheral region of the retina to collectively form a pseudo vision shell (inherent given structure and function).
Regarding claims 106 and 109-110, the limitations of claims 106 and 109-110 are the same as the limitations of claims 85 and 90-91, respectively and claims 106 and 109-110 are rejected for the same reasons.

Claims 84, 93-95, 98 and 111-112 are rejected under 35 U.S.C. 103 as being unpatentable over Dai US Patent Application Publication 2015/0160477, of record, in view of Battis et al. US Patent Application Publication 2011/0040377.
Regarding claims 84, 93-95 and 98 Dai discloses the ocular lens of claims 76, 90 and 97, as set forth above.  Dai does not disclose wherein each of the plurality of isolated optic features has a different refractive index than a material of the lens body in the optic zone, as recited in claim 80; wherein the plurality of isolated optic features each comprises a hexagonal shape, as recited in claim 84; wherein at least one of the plurality of isolated optic features has a different focusing power than another of the plurality of isolated optic features, as recited in claim 93; wherein at least one of the plurality of isolated optic features has a different size than another of the plurality of isolated optic features, as recited in claim 94; wherein each of the plurality of isolated optic features have hexagonal shapes and at least one of the plurality of isolated optic features has a different shape than another of the plurality of isolated optic features, as recited in claim 95; or wherein the lenset comprises a hexagonal lenslet, as recited in claim 98.  
Battis teaches an ophthalmic lens (paragraph [0002] e.g. figure 2A lens 30) with a plurality of lenslets (e.g. micro lenses 34, 38 and/or 38) that may be in a ring shape (paragraph [0025]) and further teaches the lenslets (i.e. micro lenses) may be hexagonal (paragraph [0025] “hexagonally shaped micro lenses”) may have different focusing powers (paragraph [0021] “micro lenses may have a variety of focal lengths”) may have different sizes (paragraph [0025] “the size of the micro lenses that may vary”) have different shapes (paragraph [0025] “individual micro lenses may, for instance, have a range of different shapes”) for the purpose of having lenslets with particular focusing characteristics (paragraph [0023]), as would be necessarily affected by shape and size.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lenslets in the ocular lens as disclosed by Dai to have a hexagonal shape, different focusing powers, different sizes and shapes as taught by Battis, for the purpose of having lenslets with particular focusing characteristics, as would be necessarily affected by shape and size. 
Regarding claim 111, the limitations of claim 111 are the same as the limitations of claim 93 (and its intervening claims), and claim 111 is rejected for the same reasons.
Regarding claim 112, the limitations of claim 112 are the same as the limitations of claim 94 (and its intervening claims), and claim 112 is rejected for the same reasons.

Claims 80 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Dai US Patent Application Publication 2015/0160477, of record, in view of Marshall et al. US Patent Application Publication 2016/0306192.
Regarding claims 80 and 92 Dai discloses the ocular lens of claims 76 and 90, as set forth above.  Dai does not disclose wherein each of the plurality of isolated optic features has a different refractive index than a material of the lens body in the optic zone, as recited in claim 80; or wherein at least one of the plurality of isolated optic features has a different refractive index than another of the plurality of isolated optic features, as recited in claim 92.  
Battis teaches an ophthalmic lens with microlenses (title e.g. figure 2A lens 30) in a ring around a central vision area (paragraph [0053] see figure 11) and further teaches the lenslets (i.e. microlenses) may have different indexes of refraction from the base lens (paragraph [0043]) and that the microlenses may have different indices from each other (paragraph [0042-43]) for the purpose of defining the optical powers and/or to have different optical powers (paragraphs [0037 & 0046]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the lenslets in the ocular lens as disclosed by Dai to have different refractive index than a material of the lens body and/or at least one of the lenslets having a different refractive index than another of the lenslets as taught by Marshall for the purpose of defining the optical powers and/or to have different optical powers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lau et al. US Patent Application Publication 2016/0377884; in regards to a similar invention, e.g. see figures 3 and 9.
Tuan et al. US Patent Application Publication 2018/0017814; in regards to a similar invention, e.g. see figures 1 and 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                    July 15, 2022